Citation Nr: 0419460	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  97-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease, lumbosacral spine.  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease, cervical spine.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The appellant had active service from April 1980 to January 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida Regional Office (RO), of the Department 
of Veterans Affairs (VA).

A video hearing was held in March 2000, before the Veterans 
Law Judge rendering this decision, sitting in Washington, DC, 
and the appellant and his representative sitting in St. 
Petersburg, Florida.  A transcript of the hearing testimony 
is on file.

In September 2000, the Board remanded the case for additional 
evidentiary development.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The manifestations of the service connected degenerative 
arthritis of the lumbar spine demonstrate moderate limitation 
of motion.  A separate evaluation of 10 percent has been 
assigned for neurological symptomatology.  No disagreement 
with the separate rating has been evidenced and it is not 
hereinafter discussed in detail.

2.  The veteran's service-connected chronic cervical spine 
disability is manifested by no more than moderate limitation 
of motion, without additional functional limitation due to 
pain.  The most recent evidence does not show neurological 
symptomatology.

3.  The medical and other evidence of record indicates that 
the veteran's thoracic spine disability is productive of mild 
limitation of motion with some complaints of discomfort; no 
neurological symptoms are present.  The most recent evidence 
does not show neurological symptomatology.


CONCLUSIONS OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for degenerative arthritis of lumbosacral spine have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5292, 5295 (2003), and Codes 5235-5243 
(from September 26, 2003).

The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5290 (2003), and Codes 5235-5243 (from September 26, 
2003).

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the thoracic spine have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5288, 5003-5291 (2003), and Codes 5235-5243 (from September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a specific 
remedy under such facts, and there appears to be no efficient 
remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra. 

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
April 1996 Statement of the Case (SOC), January 1998, June 
2003, and February 2004 Supplemental Statements of the Case 
(SSOCs), September 2000 Board Remand, and associated 
correspondence issued since the appellant filed his claims, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  He 
was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the June 2003 SSOC.  
In addition, the appellant was advised of the specific VCAA 
requirements in the June 2003 SSOC.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159. 

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

I.  Factual Background

The service medical records show that during basic training 
the veteran sustained an injury to his back.  His was 
evaluated for low back pain.  Thereafter, he was seen on a 
number of occasions during his tour of duty with complaints 
of back pain.  The December 1984 separation examination 
contained the notation, history of back injury.  

A March 1995 VA examination report revealed degenerative 
joint disease of the lumbosacral spine, cervical spine, and 
thoracic spine.  Probable peripheral radiculopathy and lumbar 
radiculopathy were also diagnosed.  

In an April 1995 rating decision service connection was 
establish for arthritis of the lumbosacral spine, and 
assigned a 20 percent rating, arthritis of the cervical 
spine, assigned a 20 percent rating, and arthritis of the 
thoracic spine and assigned a 10 percent rating.  

A magnetic resonance imaging scan of the lumbar and thoracic 
spine taken in October 1995 revealed minimal disc bulges at 
L3-4 and L4-transitional levels, which were not felt to be 
significant and were not resulting in any spinal stenosis or 
neural foraminal narrowing and transitional lumbar vertebra.

Nerve conduction velocities of the upper extremities 
conducted in December 1996 revealed there was a decrease in 
bilateral ulnar amplitude.  Otherwise normal nerve conduction 
study, in terms both motor and sensory pathways.  Nerve 
conduction velocities of the lower extremities revealed there 
was a prolongation of the right common peroneal F-Wave.  
Right posterior tibial F-Wave was prolonged.  Left sural 
sensory was prolonged.  A somatosensory and dermatomal evoked 
potential study of the upper extremities was normal.  

A magnetic resonance imaging scan of the lumbar and thoracic 
spine taken in March 1999 revealed no evidence of disc 
herniation, canal stenosis, or foraminal stenosis of the 
lumbar spine; incidental hemagioma versus lipoma of the T9 
vertebral body; and the T8-9 level demonstrated a small focal 
paracentral disc protrusion.  

VA treatment records dated from January 1999 to February 2000 
show that the veteran was seen intermittently with complaints 
of back pain.  

During his March 2000 personal hearing before the 
undersigned, the veteran testified that he had received 
different types of therapy for his back.  His medication 
dosage had been increased.  The flexibility of his back had 
decreased.  Any sudden movement produced back pain.  

VA treatment records dated in October 2000 show the veteran 
was seen with complaints of right-sided pain that radiated to 
his buttock.  The impression was right sacroilliac joint 
dysfunction.  An electromyography study conducted in October 
2000 revealed normal insertional activities, no spontaneous 
activities at rest, and normal unit potentials.  The 
electrodiagnostic findings suggested mild root irritation on 
the right.  

The veteran was accorded a VA examination in October 2001.  
He complained of severe pain on a daily basis.  On 
examination of the cervical spine, flexion was to 30 degrees, 
extension was to 10 degrees, rotation was to 25 degrees, 
bilaterally, and lateral bending was to 20 degrees 
bilaterally.  He had full range of motion of his shoulders 
and could clap overhead slowly.  Reflexes were present at the 
brachioradials and triceps area equally in the upper 
extremity and he had good grip strength, bilaterally.  

Examination of the thoracic spine revealed a straight 
thoracic spine with no real pain on palpation of the spinous 
processes.  Flexion was to 30 degrees and extension was to 20 
degrees.  

Examination of the lumbosacral spine revealed flexion to 70 
degrees; extension to 15 degrees, and lateral bending to 35 
degrees.  He had straight leg rising to 30 degrees with pain 
but not true radicular pain.  He could stand on his toes and 
heels.  Reflexes at the knee and ankle were hypoactive but 
equal.  

The examiner felt that the veteran was restricted from any 
lifting over 15 to 20 pounds, no stooping, no climbing, no 
prolonged standing and sitting for more than half an hour 
without change in position.  

X-rays of the cervical spine taken in October 2001 revealed 
mild degenerative changes in the cervical spine and the 
thoracic spine.  

VA treatment records dated from April 2002 to June 2003 show 
that was seen with complaints of neck and back pain.  He 
received trigger point injections.  

The veteran was accorded a VA examination in January 2003.  A 
neurological examination revealed no numbness in the upper or 
lower extremities.  Reflexes were +1 at the ankles and knees 
area and equal.  They were also equal in the brachioradialis 
and biceps area and triceps area.  He had full grip strength 
in the upper extremities and there was no loss of extension 
strength in the lower extremities.  

Examination of the cervical spine revealed flexion to 40/60 
degrees; extension to 30/40 degrees; lateral bending to 25/35 
degrees, and rotation to 30/45 degrees, bilaterally.  

Examination of the thoracic spine revealed no discernible 
reduction in range of motion in the thoracic spine area.  
Lateral bending was to 20/20 degrees; flexion was to 30/30 
degrees; and extension was to 15/15 degrees.  

Examination of the lumbosacral spine revealed flexion to 
40/60 degrees, lateral bending was to 20/35 degrees, and 
extension was to 10/30 degrees.  He could stand on his heels 
and toes.  Straight leg rising was to 60 degrees, bilaterally 
without radicular pain.  

Radiographs of the cervical, lumbar, and thoracic spine 
revealed minimal degenerative changes with some mild 
narrowing at C6, C7 and some mild narrowing of the thoracic 
spine in the midportion.  The lumbosacral spine was within 
normal limits.  

The examiner stated that the veteran's flare-ups produced no 
functional impairments.  He was able to carry out his job 
duties.  The veteran reported that his functional impairment 
prohibited his participation in sports, heavy lifting, 
prolonged standing and walking.  

II.  Pertinent Law and Regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the veteran's claim for a higher rating, the 
Board considers the evidence of record.  The medical findings 
are compared to the criteria set forth in the VA's Schedule 
for Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. At 592.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003. See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, the revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2003); VAOPGCPREC 3-2000.

The RO provided the veteran with the new regulatory criteria 
in the February 2004 SSOC.  At that time, the RO also applied 
the new regulatory criteria to each issue on appeal.  



The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 2003).

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurological disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

III.  Increased rating for lumbosacral spine

The veteran is currently assigned a 20 percent evaluation for 
his service connected degenerative arthritis of the lumbar 
spine under Diagnostic Code 5003-5292.

Under applicable criteria, Diagnostic Code 5292 is for 
limitation of motion of the lumbar spine and a 20 percent 
evaluation is warranted for moderate limitation of motion and 
a 40 percent evaluation is warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The Board finds that the veteran does not demonstrate severe 
limitation of motion of the lumbar spine, which is required 
in order to warrant the next higher evaluation of 40 percent 
under Diagnostic Code 5292.  The medical evidence does in 
fact show that the veteran has limited motion of her lumbar 
spine, but the demonstrated range of motion is indicative of 
moderate limitation, which warrants a 20 percent evaluation, 
which is currently assigned for the veteran's lumbar spine 
disability.  VA treatment records show treatment for pain in 
the low back and VA examination reports show moderate range 
of motion and a normal gait pattern.  The medical evidence of 
record does not provide a basis for a rating greater than 20 
percent under Diagnostic Code 5292.

In considering whether an evaluation in excess of 20 percent 
for lumbosacral spine disability is warranted under any other 
applicable diagnostic code, the Board notes that Diagnostic 
Code 5289 (ankylosis of the lumbar spine) is not for 
application because the medical record does not demonstrate, 
nor does the veteran contend, that ankylosis of the lumbar 
spine is present.  Therefore an evaluation of the veteran's 
disability under Diagnostic Code 5289 is accordingly not 
warranted.

With regard to Diagnostic Code 5293, the Board notes that the 
veteran has lumbar radiculopathy into the right lower 
extremity and objective evidence of mild root irritation.  In 
this regard, a separate rating of 10 percent has been 
assigned for this symptomatology and is not the subject of 
this appeal.  

In considering Diagnostic Code 5295, we note there have been 
no findings of listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion for the period in question. Consequently, in 
the absence of competent findings of the above criteria, a 40 
percent evaluation under Diagnostic Code 5295 is not 
warranted.  

The Board notes that separate disability ratings under 
Diagnostic Code 5292 and Diagnostic Code 5295 are not 
permissible because both of these diagnostic codes 
contemplate limitation of motion in the lumbar spine.  38 
C.F.R. § 4.14 (2003).

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, the evidence of record does not show 
evidence of limitation of motion or other pertinent findings 
under the new criteria which would warrant a higher rating. 

Finally, in reaching its determination consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional 
limitation of the lumbar spine (i.e. limitation of motion) is 
clearly due to his pain.  However, there is no evidence that 
pain produces any greater disability than that which has 
already been considered in assigning a 20 percent evaluation.  
There is no objective evidence of additional functional 
impairment to include flare-ups.  Accordingly, there is no 
evidentiary basis for a high rating at this time.

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, higher evaluations are not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999) but concludes that they are not 
warranted.

IV.  Increased rating for cervical spine 

A review of the record shows that service connection was 
granted for cervical strain with degenerative disease with 
peripheral radiculopathy, and that a 20 percent evaluation 
was assigned under Diagnostic Codes 5010-5293.  Initially, 
the medical evidence included findings of radiculopathy and 
limited motion, along with complaints of pain.

Following the grant of service connection for cervical strain 
with degenerative disease, the evidence failed to show 
evidence of continued radiculopathy, thus the disability code 
was changed to Diagnostic Code 5290.  

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

Based upon the objective evidence of record, the Board finds 
that the evidence preponderates against an initial rating in 
excess of 20 percent for the service-connected cervical spine 
disability.  The veteran's clinical picture referable to the 
service- connected cervical spine disability does not reflect 
a level of impairment consistent with more than moderate 
functional limitation.  

In the present case, the veteran's complaints have been of 
pain and functional limitation due to his cervical 
disability.  Physical examinations have revealed no more than 
moderate range of motion of the cervical spine with regard to 
flexion, extension, lateral bending, and rotation.  Pain on 
motion was not indicated.  There was no evidence of fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  Further, the most recent examination 
revealed no neurological symptomatology.  

Based upon the foregoing, the Board finds that the veteran's 
service-connected cervical strain disability is not 
productive of severe limitation of motion, which would be 
required in order to warrant a higher evaluation to 30 
percent under Diagnostic Code 5290.  The symptomatology 
described above is indicative of moderate limitation of 
motion, which warrants an evaluation of 20 percent under 
Diagnostic Code 5290, which is currently assigned.  

Because ankylosis of the cervical spine has not been 
diagnosed, Diagnostic Code 5287 is not for application.  38 
C.F.R. Part 4 (2003).  Moreover, since the veteran has not 
suffered a fracture of bones of the cervical spine, 38 C.F.R. 
Part 4, Diagnostic Code 5285 is also not for application in 
this case.  

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, the evidence of record reveals no basis 
for an increased rating based on the motion findings that are 
reported.

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999) but concludes that they are not 
warranted.

V.  Increased rating for the thoracic spine

Limitation of motion of the dorsal spine is rated a maximum 
of 10 percent when it is moderate or severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5291 (prior to September 26, 2003).  
[It should be noted that "thoracic spine" and "dorsal 
spine" are synonymous.  See Reiber v. Brown, 7 Vet. App. 
513, 515 (1995).  Citing Webster's Medical Desk Dictionary 
715 (1986), the Court in Reiber explained that thoracic 
vertebrae are any of the 12 vertebrae dorsal to the thoracic 
region and characterized by articulation with the ribs.]

The veteran's thoracic spine disability is currently rated as 
10 percent disabling. This is the highest schedular 
evaluation that may be assigned under Diagnostic Code 5291 
[limitation of motion of the dorsal spine].  Use of this 
diagnostic code would therefore not avail the veteran.  As 
such, the Board has given thought to the potential 
application of other diagnostic codes.

Although higher evaluations are provided under the former 38 
C.F.R. § 4.71a, Diagnostic Codes 5286 and 5288 for ankylosis 
of the spine and under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 for pronounced intervertebral disc syndrome, these 
Diagnostic Codes are not applicable to this case.  With 
respect to Diagnostic Codes 5286 and 5288, ankylosis is the 
immobility and consolidation of a joint.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  An evaluation is not 
warranted under these codes because the veteran's service-
connected thoracic spine disability has not been shown to 
result in ankylosis.  With respect to Diagnostic Code 5293, 
intervertebral disc disease syndrome is not a part of the 
service-connected disability.  In this regard, the VA 
examiner in January 2003 found no neurological deficits 
relative to the thoracic spine disability.  

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, the evidence of record does not reveal 
limitation of motion or other findings that would warrant a 
higher rating under the new criteria.

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating in excess of 10 
percent for degenerative changes in the thoracic spine under 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 3003).

In short, the disability picture portrayed by the evidence in 
this case is characterized primarily by minimal limitation of 
motion of the dorsal spine and complaints of discomfort.  
Although x-rays have been interpreted as showing mild 
degenerative arthritis of the thoracic spine, clinical 
symptoms consistent with degenerative disc disease of the 
thoracic spine have not been not shown.  Moreover, pain on 
motion of the thoracic spine was not indicated.  
Additionally, there was no evidence of neurological 
involvement.  Given these facts, the Board concludes that the 
veteran's thoracic spine disability is appropriately rated as 
10 percent disabling.

The Board has considered whether an increased disability 
rating is warranted for the veteran's thoracic spine 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca.  The clinical findings of 
record, however, do not reflect impairment that warrants a 
higher rating.  The January 2003 VA examination has shown 
that the veteran has only mild limitation of motion in the 
thoracic spine.  The January 2003 VA examiner indicated that 
the disability produced no additional functional impairment 
during flare-ups.  Therefore, the Board is unable to identify 
any clinical findings, which would warrant an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45.  The current 10 
percent rating adequately compensates the veteran for any 
additional functional impairment attributable to the thoracic 
spine disability.

In this case, the Board finds that at no time since the 
effective date of service connection, September 14, 1994, has 
the veteran's degenerative changes of the thoracic spine met 
or nearly approximated the criteria for a rating in excess of 
10 percent.  Clinical findings throughout the appeal period 
also reflect minimal thoracic spine symptomatology.  Thus, it 
is clear that the thoracic spine disability has evidently 
remained essentially the same and has not worsened.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

VI.  Extraschedular Consideration

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the veteran's disabilities have recently 
required hospitalization, but merely intermittent outpatient 
treatment.  

It is acknowledged that his service-connected lumbosacral, 
cervical, and thoracic spine disabilities may well cause some 
impairment in his daily activities and occasionally absence 
from work; however, there is nothing to distinguish his case 
from the cases of numerous other veterans who are subject to 
the schedular rating criteria for cervical spine 
disabilities.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  However this does not preclude 
the Board from concluding, on its own, or concurring with the 
RO, that a claim does not meet the criteria for submission 
pursuant to the regulation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); VAOPGCPREC 6-96.  The RO declined to refer 
this case for extraschedular evaluation, as noted in the 
April 1996 statement of the case.  For the reasons described 
above, the Board concurs with that decision.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease, lumbosacral spine is denied.  

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease, cervical spine is denied.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease, thoracic spine is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



